
	

113 HR 4850 IH: Coal Jobs and Affordable Energy Protection Act of 2014
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4850
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Daines (for himself and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to prohibit the regulation of emissions of carbon dioxide from new or
			 existing power plants under certain circumstances.
	
	
		1.Short titleThis Act may be cited as the Coal Jobs and Affordable Energy Protection Act of 2014.
		2.FindingsThe Congress finds the following:
			(1)America has enough coal to last for 200 years. Today this abundant, low-cost, and reliable resource
			 generates approximately 40 percent of the Nation’s electricity—more than
			 any other energy source. But new estimates show that because of looming
			 regulatory restrictions, a large number of America's coal-fired plants
			 would be forced to close over the next 6 years, weakening the reliability
			 of the power grid, increasing the price of energy, and depriving consumers
			 of enough generating capacity to supply electricity to as many as 50
			 million homes.
			(2)Consumers should not be forced to pay for unproven technology. The Environmental Protection
			 Agency’s performance standards for new coal-fired power plants rely on carbon capture and storage technology that is not only unproven, but also prohibitively expensive. One Department of Energy
			 official recently told Congress that implementing this technology could
			 increase the wholesale price of electricity by as much as 80 percent.
			(3)Higher energy prices hit the poor harder. Policies that increase the price of electricity tax those
			 who can least afford it—elderly Americans on fixed incomes and low-income
			 families. Households with annual incomes at $50,000 or less already spend
			 more of their budgets on energy than on food. Policies that hike the price
			 of electricity will harm most those already on tight budgets.
			(4)More expensive electricity hurts American industry. Policies that produce higher and more volatile
			 electricity costs harm many of America's basic industries, damaging their
			 ability to control costs, generate profits, and compete in global markets.
			 For the United States steel industry, for example, a 1 cent increase in
			 the price of electricity adds $450 million in additional expense—money
			 that won’t be used to improve operations and increase employment.
			(5)Coal-fired power plants today are cleaner and more efficient than ever before. The coal plants of
			 the 21st century emit 40 percent less carbon dioxide than the average 20th
			 century coal plant, and the technology is constantly improving. Policies
			 that shut down generating capacity and raise prices—rather than nurture
			 the development of additional coal technologies—will only harm all of the
			 Nation’s energy users, families, and businesses alike.
			3.Regulation of emissions of carbon dioxide from new or existing power plants
			(a)Limitation on regulationThe Clean Air Act is amended by inserting after section 312 (42 U.S.C. 7612) the following:
				
					313.Limitation on regulation of emissions of carbon dioxide from new or existing power plants
						(a)Definition of new or existing power plantIn this section, the term new or existing power plant means a fossil fuel-fired power plant that commences operation at any time.
						(b)LimitationNotwithstanding any other provision of law (including regulations), the Administrator may not
			 promulgate any regulation or guidance that limits or prohibits any new
			 carbon dioxide emissions from a new or existing power plant, and no such
			 regulation or guidance shall have any force or effect, until the date on
			 which—
							(1)the Secretary of Labor certifies to the Administrator that the regulation or guidance will not
			 generate any loss of employment;
							(2)the Director of the Congressional Budget Office certifies to the Administrator that the regulation
			 or guidance will not result in any loss in the gross domestic product of
			 the United States;
							(3)the Administrator of the Energy Information Administration certifies to the Administrator that the
			 regulation or guidance will not generate any increase in electricity rates
			 in the United States; and
							(4)the Chairperson of the Federal Energy Regulatory Commission and the President of the North American
			 Electric Reliability Corporation certify to the Administrator the
			 reliability of electricity delivery under the regulation or guidance..
			(b)Technical correctionThe Clean Air Act is amended by redesignating the second section 317 (42 U.S.C. 7617) (relating to
			 economic impact assessment) as section 318.
			
